Exhibit 10.1


























AMENDMENT


TO THE


CONSOLIDATED EDISON
THRIFT SAVINGS PLAN










1

--------------------------------------------------------------------------------




Pursuant to the authority delegated to the Plan Administrator by the Board of
Trustees, granted under the terms of The Consolidated Edison Thrift Savings Plan
(the “Plan”) as set forth in Section 10.02, and the authority given to the Plan
Administrator pursuant to Board resolutions dated July 15, 2004 and November 18,
2004, to amend the Plan for administrative changes, the undersigned approves the
following amendment, effective January 1, 2016.


1.
Section 13.01(b) of the Plan is amended as follows:

Active employees may not rollover or transfer amounts between TRASOP Accounts
and Plan Accounts. Former employees may rollover the value of their accounts to
the Thrift Savings Plan as described in Section 3.06(b).
2.
Section 13.04 of the Plan is amended in its entirety as follows:



13.04    Distribution of Shares


(a) In General: Unless a Participant elects to defer, distribution of his or her
TRASOP Account shall commence not later than 60 days after the close of the Plan
Year in which the latest of the following events occurs: (1) the Participant
attains age 65, (2) the 10th anniversary of the year in which the Participant
commenced participation in the TRASOP, or (3) the Participant becomes disabled,
dies or terminates employment with the Company or an Affiliate. Notwithstanding
the foregoing, a Participant’s failure to make an affirmative written election
to defer a distribution hereunder is deemed an election to defer the
commencement of his or her TRASOP Account, subject to Section 13.04(a)(ii)
below.
(i)
All distributions from a Participant’s TRASOP Account shall be made in Cash;
provided, however, that a Participant or Beneficiary shall have the right to
elect to receive a distribution, other than a distribution upon termination of
the TRASOP, in Shares by contacting the Record Keeper to request such a
distribution. Participants must have an established brokerage account in order
to receive Shares. Shares requested in accordance with this Section 13.04 shall
be delivered, or a cash distribution in respect of such Shares shall be made to
the Participant, as soon as practicable after the effective date of the
application

(ii) Unless a Participant elects to commence distribution of his or her TRASOP
Account sooner, in accordance with this Section 13.04, distribution of a
Participant’s TRASOP Account shall be made no later than the Participant’s
Required Beginning Date as defined in Section 7. Distributions shall be made as
a lump sum payment of a Participant’s TRASOP Account balance.
(b)
In-Service Distributions. Notwithstanding any provision to the contrary, any
Participant who is an active employee of the Company and who has held Shares in
his or her TRASOP Account for at least eighty-four months may elect to receive a
full or partial distribution of his or her TRASOP Account in Shares or its cash
equivalent.

(c)
Distributions following Disability or Termination of Employment.

Following a disability or a termination of employment, a Participant may elect a
distribution any time prior to his or her Required Beginning Date as set forth
in Section 13.04(e).
(d)Distributions upon Participant’s Death.






2

--------------------------------------------------------------------------------




Distributions in respect of Shares allocated to the Participant’s TRASOP Account
shall be made to the Participant’s Beneficiary in a lump sum as soon as
practicable following confirmation of the Participant’s death.
(e)    Form of Distribution.
(i)
A Participant may elect to receive a distribution of his or her TRASOP Account
as a full or partial lump sum.

(ii)
Accounts of $1,000 or less. A terminated Participant with an Account Balance
equal to or less than $1,000 shall receive a distribution of his or her account
in a single lump sum distribution as soon as practicable following termination.

(f)
Units. The interests of a TRASOP Participant in his or her TRASOP Account shall
be measured in units, the number and value of which shall be determined daily.

(g)
Operation of Fund. Except in the case of a final distribution from a
Participant’s TRASOP Account, all distributions in Shares from such TRASOP
Account shall be made in respect of whole Shares only, and any fractional Share
which is otherwise distributable shall be purchased from the Participant by the
Trustee and distributed as a cash payment. In the case of a final distribution
from a Participant’s TRASOP Account (except a distribution upon termination of
the TRASOP), such distribution shall be made in respect of the number of whole
Shares then remaining in the Participant’s TRASOP Account, together with a cash
payment in respect of any fractional Share. The Trustee, in each such case,
shall purchase such fractional Share from the Participant at a price equal to
the cash payment to be made to the Participant. Whenever the Trustee requires
funds for the purchase of fractional Shares, such funds shall be drawn from the
accumulated income of the TRASOP Trust Fund, if any, and otherwise shall be
advanced by the Company upon the Trustee’s request, subject to reimbursement
from future income of the TRASOP Trust. All fractional Shares so purchased by
the Trustee shall be allocated to the TRASOP Account of the remaining
Participants at such intervals as shall be determined by the Plan Administrator,
but no later than the end of the next succeeding Plan Year. The Trustee shall
sell any Shares in respect of which a cash distribution is to be made. The
Trustee may make such sales on any securities exchange where Shares are traded,
in the over-the-counter market, or in negotiated transactions. Such sales may be
on such terms as to price, delivery and otherwise as the Trustee may determine
to be in the best interests of the Participants. The Trustee shall complete such
sales as soon as practical under the circumstances having due regard for any
applicable requirements of law affecting the timing or manner of such sales. All
brokerage commissions and other direct selling expenses incurred by the Trustee
in the sale of Shares under this Subsection shall be paid as provided in Section
10.05.

Upon any termination of the TRASOP, the Trust shall continue until all Shares
which have been allocated to Participants’ TRASOP Accounts have been distributed
to the Participants, unless the Board directs an earlier termination of the
TRASOP Trust Fund. Upon the final distribution of Shares, or at such earlier
time as the Board shall have fixed for the termination of the TRASOP Trust Fund,
the Plan Administrator shall direct the Trustee to allocate to the Participants
any Shares then held by the Trustee and not yet allocated, and the Trustee shall
distribute to the Participants any whole Shares which have been allocated to
their TRASOP Accounts but which have not been distributed, shall sell all
fractional Shares and distribute the proceeds to the respective Participants
entitled to such fractional Shares, shall liquidate any remaining assets (other
than Shares) held by the TRASOP Trust Fund, and shall apply the proceeds of






3

--------------------------------------------------------------------------------




such liquidation and any remaining funds held by the Trustee, the disposition of
which is not otherwise provided for, to a distribution to all Participants then
receiving a final distribution of Shares, in proportion to the whole and
fractional Shares to which each is entitled; and the TRASOP Trust Fund shall
thereupon terminate.


IN WITNESS WHEREOF, the Plan Administrator has caused this Amendment to be
executed this 13th day of June, 2016.


 
 
By:
/s/ Richard Bagwell
 
Richard Bagwell
 
Plan Administrator of the Consolidated Edison Thrift Savings Plan







4